Citation Nr: 1600606	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  09-19 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967. These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO) that confirmed a previous denial of service connection for bilateral hearing loss and hepatitis C.

These claims were previously before the Board in June 2013, at which point they were remanded to afford the Veteran the opportunity to testify at a Board hearing.

A Board hearing was conducted in October 2015 via videoconference.  A transcript of that hearing is contained within the electronic file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Other than VA treatment records, documents in Virtual VA are duplicative to the records in VBMS or are irrelevant to the claims on appeal.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to afford the Veteran a VA examination regarding hepatitis C.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.  First, the Veteran has a current diagnosis of hepatitis C.  Second, he has provided competent and credible testimony that it is due to his in-service including air gun inoculations, unclean water, and contaminated bathroom facilities in India.  Third, VA has issue guidance indicating that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible.  See VBA Fast Letter 04-13 (June 29, 2004).  Accordingly, the low threshold for a VA examination has been met.

Remand is required regarding the Veteran's hearing loss for a current VA examination.  The Veteran underwent a VA examination in March 2009, at which time compensable hearing loss for VA purposes was not shown.  However, at the October 2015 VA examination, the Veteran contended that his hearing difficulties have worsened since that examination.  Therefore, a new examination is necessary prior to adjudication to determine if the Veteran has a hearing loss disability, particularly as his in-service noise exposure has been conceded.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional evidence is associated with the claims file, schedule the Veteran for a VA audiological examination regarding the claimed bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail.  The examiner must provide a full explanation for any opinion expressed. 

The VA examiner must initially indicate whether a diagnosis of a hearing loss disability pursuant to 38 C.F.R. § 3.385 is warranted.  The examiner must then opine as to whether any diagnosed disability is at least as likely as not (50 percent or greater probability) due to in-service noise exposure during the Veteran's military service, taking into consideration his documented medical history, as well as any relevant post-service occupational or recreational noise exposure.

4.  After obtaining any identified and outstanding records, afford the Veteran a VA examination as to the nature and etiology of the Veteran's hepatitis C. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must state whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hepatitis C is causally or etiologically related to his period of service.  

In rendering this opinion, the examiner must address the following:  1) any risk factors both in-service and post-service and the likelihood of hepatitis C infection due to each risk factor; 2) the Veteran's assertion that he contracted hepatitis C during service due to a contaminated air gun used for inoculations that was used on him as well as other inductees; 3) the Veteran's assertion that he contracted hepatitis C as a result of a contact with fecal matter in unsanitary bathroom facilities in India; and 4) VA guidance noting that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible.  VBA Fast Letter 04-13 (June 29, 2004).

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




